On May 24, 2000, this court suspended respondent, Beverly M. Briggs, for one year, with the entire year stayed, and placed her on monitored probation during the stayed suspension. On December 18, 2002, respondent applied for termination of probation. Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R. V(9)(D), and with its order dated May 24, 2000.
THEREFORE, IT IS ORDERED by the court that the probation of respondent, Beverly M. Briggs, Attorney Registration No. 0022754, last known business address in Garfield Heights, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Cleveland Bar Assn. v. Briggs (2000), 89 Ohio St.3d 74, 728 N.E.2d 1049.